DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 22-26, 33, 48, 59, 75-85 are pending. 
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1 and 22-26, drawn to a method of treating age associated---uptake of NMN. 
Group II, claim(s) 33 drawn to a method of stimulating NAD+.
Group III, claim(s) 48 drawn to a gene therapy vector.
Group IV, claim(s) 59 drawn to a mammalian cell.
Group V, claim(s) 75 -84 drawn to a process of screening compounds that promote NMN.
Group VI, claim(s) 85 drawn to a composition.



 An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form single general inventive concept under PCT Rule 13.1. With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” (defined in PCT Rule 13.2) shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Therefore a “special technical features” should be considered with respect to novelty and inventive step. 
In the instant case, the inventions listed in Group I -Group VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because Ostertag (US 20160174534 A1; as provided by the applicant on IDS dated 06/29/2020) teaches Group III. Thus, at the time of the instant invention, Group III was rendered obvious by the cited prior art.   
As such, no special technical feature exists among the different groups of inventions because invention III fails to make a contribution over the prior art due to a corresponding lack 

Election of Species Requirement
 This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of disease. 
Species of compound comprising nicotinic acid. 
Species of agonist 
Species of an inducer of S1c12a8. 
Currently, the instant claim(s) are generic to a plurality of species.

If Applicant elects the invention of Group I, Applicant is further required to elect a single species from (A)-(B) to which the claims shall be restricted if no generic claim is finally held to be allowable.
If Applicant elects the invention of Group VI, Applicant is further required to elect a single species from (C)-(D) to which the claims shall be restricted if no generic claim is finally held to be allowable.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623